Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On July 13, 2015, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 340 4.875% Senior Notes due 2035 issued by CVS Health Corporation (CUSIP No. 126650CM0) (the "Notes") at a purchase price of $98.443 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Barclay’s Capital, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclay's Capital, Inc. BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC Wells Fargo Securities, LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Fifth Third Securities, Inc. KeyBanc Capital Markets Inc. PNC Capital Markets LLC Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. Loop Capital Markets LLC BB&T Capital Markets, a division of BB&T Securities, LLC TD Securities (USA) LLC Capital One Securities, Inc. Regions Securities LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On July 13, 2015, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,540 4.875% Senior Notes due 2035 issued by CVS Health Corporation (CUSIP No. 126650CM0) (the "Notes") at a purchase price of $98.443 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Barclay’s Capital, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclay's Capital, Inc. BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC Wells Fargo Securities, LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Fifth Third Securities, Inc. KeyBanc Capital Markets Inc. PNC Capital Markets LLC Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. Loop Capital Markets LLC BB&T Capital Markets, a division of BB&T Securities, LLC TD Securities (USA) LLC Capital One Securities, Inc. Regions Securities LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 30, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,470 3.875% Senior Notes due 2022 issued by Brixmor Operating Partnership LP (CUSIP No. 11120VAB9) (the "Notes") at a purchase price of $99.223 per Note, including underwriter compensation of 0.625%. The Notes were purchased from Deutsche Bank Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Deutsche Bank Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBC Capital Markets, LLC J.P. Morgan Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Barclays Capital, Inc. BNY Mellon Capital Markets, LLC BB&T Capital Markets, a division of BB&T Securities, LLC Regions Securities LLC SunTrust Robinson Humphrey, Inc. Mitsubishi UFJ Securities (USA), Inc. Citigroup Global Markets Inc. Jefferies LLC Scotia Capital (USA) Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On August 5, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 Depositary Shares, each representing a 1/25 th interest in a share of 5.950% Noncumulative Preferred Stock, Series Q, issued by Citigroup, Inc. (CUSIP No. 172967JZ5) (the "Depositary Shares") at a purchase price of $100.000 per Depositary Share, including underwriter compensation of 1.500% per share. The Depositary Shares were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. ANZ Securities, Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBS Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC Standard Chartered Bank UBS Securities LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC ABN AMRO Securities (USA) LLC Apto Partners, LLC Barclays Capital Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BBVA Securities Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. CAVU Securities, LLC Credit Agricole Securities (USA) Inc. Drexel Hamilton, LLC The Huntington Investment Company Imperial Capital, LLC ING Financial Markets LLC Lebenthal & Co., LLC Lloyds Securities Inc. Loop Capital Markets LLC MFR Securities, Inc. Mischler Financial Group, Inc. Mitsubishi UFJ Securities (USA), Inc. nabSecurities, LLC Nomura Securities International, Inc. Nykredit Bank A/S Siebert Brandford Shank & Co., L.L.C. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On August 6, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 4.875% Senior Notes due 2026 issued by CBRE Services, Inc. (CUSIP No. 12505BAD2) (the "Notes") at a purchase price of $99.240 per Note, including underwriter compensation of 0.650%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities, LLC HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Wells Fargo Securities, LLC Credit Suisse Securities (USA) LLC Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. Scotia Capital (USA) Inc. Santander Investment Securities Inc. BNY Mellon Capital Markets, LLC Mizuho Securities USA Inc. U.S. Bancorp Investments, Inc. ANZ Securities, Inc. PNC Capital Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On July 20, 2015, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,335 1.900% Fixed Rate Notes due 2018 issued by UnitedHealth Group Incorporated (CUSIP No. 91324PCL4) (the "Notes") at a purchase price of $99.873 per Note, including underwriter compensation of 0.25%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Barclays Capital Inc. Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC UBS Securities LLC BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 14, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,000 4.250% Notes due 2025 issued by Kohl's Corporation (CUSIP NO. 500255AU8) (the "Notes") at a purchase price of $99.976 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Comerica Securities, Inc. Fifth Third Securities, Inc. HSBC Securities (USA) Inc. PNC Capital Markets LLC TD Securities (USA) LLC The Williams Capital Group, LP. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 20, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 3.350% Fixed Rate Notes due 2022 issued by UnitedHealth Group Incorporated (CUSIP NO. 91324PCN0) (the "Notes") at a purchase price of $99.877 per Note, including underwriter compensation of 0.400%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Barclays Capital Inc. Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC UBS Securities LLC BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On September 8, 2015, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 4,135 2.250% Notes due 2020 issued by Automatic Data Processing, Inc. (CUSIP NO. 053015AD5) (the "Notes") at a purchase price of $99.911 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J. P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated BNP Paribas Securities Corp. Citigroup Global Markets Inc. Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Barclays Capital Inc. Deutsche Bank Securities Inc. Mitsubishi UFJ Securities Inc. BMO Capital Markets Corp. Mizuho Securities USA Inc. PNC Capital Markets LLC RBC Capital Markets, LLC Lloyds Securities Inc. SG Americas Securities, LLC The Williams Capital Group, L.P. BNY Mellon Capital Markets, LLC KeyBanc Capital Markets Inc. SunTrust Robinson Humphrey, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Scotia Capital (USA) Inc. TD Securities (USA) LLC UMB Financial Services, Inc. RBS Securities Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 7-8, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On October 7, 2015, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 3.400% Notes due 2022 issued by Kimco Realty Corporation (CUSIP No. 49446RAN9) (the "Notes") at a purchase price of $99.319 per Note, including underwriter compensation of 0.625%. The Notes were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. RBC Capital Markets, LLC Wells Fargo Securities, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co., LLC UBS Securities LLC J.P. Morgan Securities LLC U.S. Bancorp Investments, Inc. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Deutsche Bank Securities Inc. PNC Capital Markets LLC Regions Securities LLC Scotia Capital (USA) Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 7-8, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On December 7, 2015, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 3.450% Senior Notes due 2021 issued by Macy's, Inc. (CUSIP No. 55616XAN7) (the "Notes") at a purchase price of $99.899 per Note, including underwriter compensation of 0.600%. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Fifth Third Securities, Inc. PNC Capital Markets LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. Standard Chartered Bank Loop Capital Markets LLC Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 7-8, 2016. These materials include additional information about the terms of the transaction.
